Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 21, 2021 has been entered and made of record. Claims 1, 3, 7, 9, 13, and 15 have been amended; claims 4, 10, 10, 12, 16, and 18 have been cancelled. By this amendment, claims 1-3, 5-9, 11, 13-15, 17, 19-22 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 7, 13, and 19 are allowable over the prior art of record.
-- Claims 2-3, 5-6, 21-22 are allowable in view of their dependency from claim 1.
-- Claims 8-9, and 11 are allowable in view of their dependency from claim 7.
-- Claims 14-15, and 17 are allowable in view of their dependency from claim 13
-- Claim 20 is allowable in view of their dependency from claim 19.

With respect to claim 1, the prior art of record, alone or in reasonable 
combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein each respective numeric code comprises a respective first subcode and a respective second subcode, and wherein each respective numeric code comprises a separator character separating the respective first subcode and the respective second subcode; collecting a set of digital images comprising a plurality of images of different types of piece of equipment within the defined number of types of pieces of equipment; presenting, on a user interface device; a present image from within the set of digital images, the present image comprising an image of a particular piece of equipment wherein the particular piece of equipment corresponds to a particular type of a piece of equipment within the defined number of types of pieces of equipment; and an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents the separator character between the first input field and the second input field; 2 of 16Appl. No. 16/537,363 Docket No. 091500 Reply to Office Action of August 10, 2021 receiving user input data via the user interface device, where the user input data is a specification by a user of a received numeric code within the coded labeling definition that corresponds to the particular type of the particular piece of equipment within the present image, wherein the received numeric code comprises the first subcode input corresponding to the respective first subcode and the second subcode input corresponding to the respective second subcode”

The relevant prior art of record, Pahlke, (US-PGPUB 2020/0109029), discloses a 
method for labeling images for inclusion into a machine learning image recognition training data set, the method comprising: defining a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code corresponding to each respective type of each piece of equipment within the defined but fails to teach or suggest, either alone or in combination with the other cited references, wherein each respective numeric code comprises a respective first subcode and a respective second subcode, and wherein each respective numeric code comprises a separator character separating the respective first subcode and the respective second subcode; and an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents the separator character between the first input field and the second input field; wherein the received numeric code comprises the first subcode input corresponding to the respective first subcode and the second subcode input corresponding to the respective second subcode”

A further prior art of record, Chen et al, (CN 104899628), discloses that the extracting one-dimensional code, (numeric code), as a main code A, (first subcode), and deriving an auxiliary code B, (second subcode), (Par. 0010); but fails to teach or suggest, 

Another prior art of record, Somerville et al, (US Patent 4,992,650) discloses barcode standard, which if the barcode is a three out of nine code, there are nine elements plus a character separator for each barcoded, (col. 2, lines 45-48); but fails to teach or suggest, either alone or in combination with the other cited references, wherein each respective numeric code comprises a respective first subcode and a respective second subcode, and wherein each respective numeric code comprises a separator character separating the respective first subcode and the respective second subcode; and an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents the separator character between the first input field and the second input field; wherein the received numeric code comprises the first subcode input corresponding to the respective first subcode and the second subcode input corresponding to the respective second subcode”

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is in condition for allowance for at least similar reasons as stated above.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 4. As such, claim 13 is in condition for allowance for at least similar reasons as stated above.

With respect to claim 19, the prior art of record, alone or in reasonable 
combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents a separator character between the first input field and the second input field receiving, from the user interface device, the first subcode input corresponding to the respective first subcode within the coded labeling definition that corresponds to a category of the particular type of the particular piece of equipment within the present image; and the second subcode input corresponding to the respective second subcode within the coded labeling definition that corresponds to a subcategory of the particular type of the particular piece of equipment within the present image; associating, based on presenting the image and receiving the first subcode input and the second subcode input, the first subcode input and the second subcode input with the present image”


method for labeling images for inclusion into a machine learning image recognition training data set, the method comprising: defining a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code corresponding to each respective type of each piece of equipment within the defined number of types of pieces of equipment, (Par. 0030-0032, and Par. 0042); presenting, on a user interface device, a present image from within the set of digital images, the present image comprising an image of a particular piece of equipment wherein the particular piece of equipment corresponds to a particular type of a piece of equipment within the defined number of types of pieces of equipment, (Par. 0054); receiving, from the user interface device, a received numeric code within the coded labeling definition that corresponds to the particular type of the particular piece of equipment within the present image; (see at least: Par. 0054); and associating, based on presenting the image and receiving the received numeric code, the received numeric code with the present image, (see at least: Par. 0051-0052), [see the Final office Action for more details]; but fails to teach or suggest, either alone or in combination with the other cited references, an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents a separator character between the first input field and the second input field receiving, from the user interface device, the first subcode input corresponding to the respective first subcode within the coded labeling definition that corresponds to a category of the particular type of the particular piece of equipment within the present image; and the second subcode input corresponding to the 

A further prior art of record, Chui et al, (US-PGPUB 2019/0043210), discloses training Attorney Docket No. 480-PO106- 28 - NextEra Docket No. 091500the machine learning image recognition process to automatically associate unlabeled images comprising an image the particular type of the piece of equipment with the respective numeric code within the coded labeling definition that corresponds to the particular type of the piece of equipment, (Par. 0029), (see the rejection of claim 1 for more details); but fails to teach or suggest, either alone or in combination with the other cited references, an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents a separator character between the first input field and the second input field receiving, from the user interface device, the first subcode input corresponding to the respective first subcode within the coded labeling definition that corresponds to a category of the particular type of the particular piece of equipment within the present image; and the second subcode input corresponding to the respective second subcode within the coded labeling definition that corresponds to a subcategory of the particular type of the particular piece of equipment within the present image; associating, based on presenting the image and receiving the first subcode input and the second subcode input, the first subcode input and the second subcode input with the present image

dimensional code, (numeric code), is extracted as a main code A, (first subcode), and an auxiliary code B, (second subcode), derived from the main code A, [i.e., numeric code comprises a respective first subcode and a respective second subcode], (see at least: Abstract, and Par. 0010). Chen et al further discloses that the commodity barcodes generally consist of a prefix part, manufacturer code, commodity code and check code, (Par. 0031); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        10/19/2021